               Case 1:20-mj-00044-SAB Document 24 Filed 06/01/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ALEXANDRE DEMPSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:20-MJ-00044-SAB
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                           v.                           5.1(d) AND EXCLUDING TIME
14   JOSE FIGUEROA &                                      DATE: June 4, 2020
     JOAQUIN VELASCO,                                     TIME: 2:00 p.m.
15                                                        COURT: Hon. Sheila K. Oberto
                                  Defendants.
16

17

18
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
19
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on June 1, 2020. The
20
     Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
21
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
22
     5.1(d) of the Federal Rules of Criminal Procedure.
23
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
24
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
25
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
26
     not adversely affect the public interest in the prompt disposition of criminal cases.
27

28

      [PROPOSED] FINDINGS AND ORDER                        1
30
                 Case 1:20-mj-00044-SAB Document 24 Filed 06/01/20 Page 2 of 2


 1          THEREFORE, FOR GOOD CAUSE SHOWN:

 2          1.       The date of the preliminary hearing is extended to June 18, 2020, at 2:00 p.m.

 3          2.       The time between June 4, 2020, and June 18, 2020, shall be excluded from calculation

 4 pursuant to 18 U.S.C. § 3161(h)(7)(A).

 5          3.       Defendants shall appear at that date and time before the duty Magistrate Judge.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        June 1, 2020                                     /s/   Sheila K. Oberto               .
                                                       UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      [PROPOSED] FINDINGS AND ORDER                      2
30
